Petition for Writ of Mandamus Denied and Memorandum Opinion filed January 5,
2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-01076-CV
                                     ____________

   IN RE JAMES RAMEY, SEAN RAMEY, AND ALL OCCUPANTS, Relators

                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                            County Civil Court at Law No. 1
                                  Harris County, Texas
                            Trial Court Cause No. 860916


                     MEMORANDUM                     OPINION

      On, December 14, 2011, relators filed a petition for writ of mandamus in this court.
See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. Relators complain that
respondent, the Honorable Debra Ibarra Mayfield, presiding judge of County Civil Court at
Law No. 1 of Harris County, Texas, abused her discretion by denying relators' motion to
set a supersedeas bond pending appeal of an order denying a stay.

       Relators have not established they are entitled to mandamus relief. Accordingly,
we deny relators' petition for writ of mandamus.

                                         PER CURIAM

Panel consists of Justices Brown, Boyce, and McCally.